Defendant's daughter bought a fur coat of the plaintiffs, which she subsequently took to them to have it repaired and done over. Before the repairs were completed the daughter examined a new coat which the plaintiffs had for sale and arranged to take it home for a few days to see if she liked it. Later, the plaintiffs demanded the return of the coat or payment of its price and were told by defendant's wife to speak to her husband about it. Subsequently one of the plaintiffs met the defendant and it was agreed that the latter should retain the new coat at the price of $325 with an allowance of $100 for the old coat which was still in the possession of the plaintiffs. The defendant *Page 52 
failed to pay the agreed balance due on the new coat and this action was brought upon the common counts with a bill of particulars for goods had and received. The defendant claimed that in an action started upon the common counts he could not be charged for goods received by a member of his family, also that the coat was not actually received by him and that his promise to pay for it was a promise to pay the debt of another and therefore plaintiffs could not recover because there was no memorandum of the sale in writing. These claims are disposed of by the finding from which it appears that the defendant expressly agreed to pay for the coat which was received and retained by him. In the absence of a correction of the finding, which is not asked for, it is clear that the defendant ratified the purchase of the coat by his daughter as one made on his behalf and is bound by his express promise to pay for it.
   There is no error.